Order entered March 15, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-00552-CR

                            LARRY DARNELL PRICE, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-30771-P

                                         ORDER
       Appellant’s March 8, 2013 motion to supplement the record on appeal is GRANTED.

       We ORDER the Dallas County District Clerk to file, within FIFTEEN days of the date

of this order, a supplemental clerk’s record containing a copy of the defense motion to list

witnesses. We EXTEND the time to file appellant’s brief to FORTY-FIVE days from the date

of this order. We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the following:

       Dallas County District Clerk Gary Fitzsimmons
       The Dallas County District Clerk, Criminal Records Division
       Counsel for all parties

                                                    /s/   LANA MYERS
                                                          JUSTICE